                                   Case 3:18-cv-01865-RS Document 124 Filed 12/28/18 Page 1 of 6



                          1   Sue Ann Salmon Evans, State Bar No. 151562
                              sevans@DWKesq.com
                          2   Keith A. Yeomans, State Bar No. 245600
                              kyeomans@DWKesq.com
                          3   DANNIS WOLIVER KELLEY
                              115 Pine Avenue, Suite 500
                          4   Long Beach, CA 90802
                              Telephone: 562.366.8500
                          5   Facsimile: 562.366.8505

                          6   David R. Holmquist, State Bar No. 179872
                              david.holmquist@lausd.net
                          7   LOS ANGELES UNIFIED SCHOOL DISTRICT
                              OFFICE OF GENERAL COUNSEL
                          8   333 S. Beaudry Avenue, 24th Floor
                              Los Angeles, CA 90017
                          9   Telephone: 213.241.6601
                              Facsimile: 213.241.8444
                         10
                              Attorneys for Plaintiff-Intervenor
                         11   Los Angeles Unified School District
         0
                         12                                UNITED STATES DISTRICT COURT
          r`i
      >- OC
           Lu 00
            7, 0
                         13                               NORTHERN DISTRICT OF CALIFORNIA
          (J)
      LU s<
      > U-1 U
      •         i
                s
                         14                                    SAN FRANCISCO DIVISION
           Lu
          >o
          < LC
        LU      CO       15
      Z Z
      Z
          •0
          in
                         16   STATE OF CALIFORNIA, et al.,              Case No. 3:18-cv-01865-RS
      O
          7-1

                         17                 Plaintiffs,
                              v,                                        TRIAL DECLARATION OF JEFFERSON
                         18                                             CRAIN
                              WILBUR L. ROSS, JR., et al.,
                         19
                                            Defendants.                 Assigned for all purposes to Hon. Richard
                         20                                             Seeborg, Courtroom 3

                         21
                                                                        Complaint filed March 26, 2018
                         22                                             First Amended Complaint filed May 4, 2018

                         23                                             Trial: January 7-15, 2019

                         24

                         25

                         26

                         27

                         28


rmii; OPAL 1.311.654..
                                                  TRIAL DECLARATION OF JEFFERSON CRAIN (18-cv-01865)
                                  Case 3:18-cv-01865-RS Document 124 Filed 12/28/18 Page 2 of 6



                           1                          TRIAL DECLARATION OF JEFFERSON CRAIN

                           2   I, Jefferson Crain, declare as follows:

                           3           1.      I am the Executive Officer to the Board of Education for the Los Angeles Unified

                           4   School District ("LAUSD" or "District") and have served in this position since 1995.

                           5           2.      As Executive Officer to the Board of Education, I oversee the Board Secretariat.

                           6          3.       The role of the Board Secretariat is to serve as a liaison between the Board of

                           7   Education and the School District staff, other public agencies, and the general public concerning

                               the operations of the Board of Education. The Board Secretariat staffs mission is to assist the

                               Board Members in carrying out their duties as elected officials and to serve the public by

                          10   providing information regarding Board actions and activities. The Board Secretariat performs

                          11   legally mandated duties with respect to the operation of the Board of Education as well as

                          12   provides administrative assistance to the Board Members and support to their office staff

                          13          4.       In fulfilling its functions, Board Secretariat staff, myself included, regularly attend

                          14   various hearings and meetings impacting the District. This allows us to keep Board Members

                          15   informed of issues impacting the District and to ensure that the Board of Education's policies are

                          16   appropriately implemented.

                          17          5.       During the 2001-02 and 2011-12 school years, I personally attended numerous

                          18   meetings regarding LAUSD's Board District redistricting in my capacity as Executive Officer to

                          19   the Board of Education. During these meetings I would take notes which were used to keep the

                          20   Board of Education apprised of ongoing developments and progress during the redistricting. I

                          21   also gathered many of the publicly available records for these meetings. I still possess many of

                          22   these records and notes.

                          23          6.       My testimony concerning LAUSD's redistricting process is based on my personal

                          24   recollection from attending these redistricting meetings, preparing reports concern these

                          25   redistricting meeting to the Board of Education, as well as from my review of the agendas,

                          26   minutes, notes, and publicly distributed files and documents for these meetings gather by myself

                          27   and my staff.

                          28

                                                                                2
OM( 1101S 1.3'..1619i I
                                                   TRIAL DECLARATION OF JEFFERSON CRAIN (18-cv-01865)
                                Case 3:18-cv-01865-RS Document 124 Filed 12/28/18 Page 3 of 6



                                     7.     LAUSD's Board District redistricting is compelled by Los Angeles Charter and

                             Administrative Code, art. VIII, section 802.

                         3           8.     During the redistricting process, a redistricting commission is formed by

                         4   appointment every ten years shortly before the U.S. decennial census data is released.

                         5           9.     Redistricting commission members are appointed both by the District and the City

                         6   of Los Angeles ("City"). Each Board Member appoints a single member, the City Council

                         7   President appoints four members, and the Mayor appoints four members for a total of fifteen

                         8   members.

                         9           10.    The purpose of the commission is to review and prepare a proposed redistricting

                        10   plan to the City Council, dividing LAUSD into seven Board Districts containing, as nearly as

                        11   practicable, equal portions of the total population of LAUSD based upon the U.S. decennial

                        12   census data. Each proposed Board District must be drawn in conformance with the requirements

                        13   of state and federal law and to the extent feasible shall keep neighborhoods and communities

                        14   intact, utilize natural boundaries or street lines, be geographically compact, and conform to high

                        15   school attendance zones.

                        16           11.    For the 2001-02 and 2011-12 redistricting, the commission was supported and
            l

                        17   reviewed by the City's Chief Legislative Analyst Office, the City Attorney's Office, as well as

                        18   City staff.

                        19           12.    During the 2001-02 redistricting, the redistricting commission members were

                        20   installed and sworn in on November 29, 2001. The commission then hired an executive director

                        21   and received information and reports detailing the redistricting process, an introduction to map

                        22   drawing, and an overview of relevant federal and state laws, including conflict of interest

                        23   requirements, open meeting laws, and voting rights laws.

                        24           13.    In January 2002, the redistricting commission held four initial outreach meetings

                        25   at the end of January to review data and gather public input on communities of interest. Using

                        26   this public input along with census data derived from the 2000 census, the redistricting

                        27   commission drafted three proposed maps that were presented at a February 13, 2002 meeting and

                        28   were further reviewed at three public hearings in different communities that took place at the end

                                                                        3
DWI( 110.121.F12101‘.
                                                 TRIAL DECLARATION OF JEFFERSON CRAIN (18-cv-01865)
                               Case 3:18-cv-01865-RS Document 124 Filed 12/28/18 Page 4 of 6



                        1   of February 2002.

                        2           14.     Following these public hearings, the redistricting commission held three additional

                        3   meetings to review public comments and deliberate on map modifications. The redistricting

                        4   commission adopted a recommended map on May 20, 2002 and a draft final report on May 27,

                        5   2002.

                        6           15.    The City Council then created an ad hoc committee on redistricting to consider the

                        7   proposed map and held additional public hearings throughout the District before adopting Board

                        8   District boundaries in June 2002.

                        9           16.    LAUSD's 2011-12 redistricting followed a similar process. The redistricting

                       10   commission members were installed and sworn in on October 7, 2011. Afterwards, the

                       11   commission held a series of meetings in late 2011 to fill staffing needs for an executive director,

                       12   establish a budget and proposed timeline, and to receive information and reports detailing the
          nc           13   redistricting process, an introduction to map drawing, and an overview on relevant federal and
      11.1
      ▪ LLI
                       14   state laws, including conflict of interest and ethical requirements, open meeting requirements. as
      ▪   w


               co      15   well applicable requirements set forth under the federal Voting Rights Act and the California
        z ,n
     Qa z
     0 Lc)✓l
               2,      16   Voting Rights Act.
          ✓l

                       17           17.    The City retained Paul Mitchell of Redistricting Partners as a technical director to

                       18   aid the commission throughout the redistricting process. His role was to aid help educate the

                       19   commission members with cartography, use of the Maptitude software, and general guidelines

                       20   applicable to redistricting. Part of this education included distribution of a written overview of

                       21   the redistricting process. I have the reviewed the document marked as PTX-857, which is a

                       22   correct copy of the written overview I received while attending a meeting of the redistricting

                       23   commission.

                       24           18.    In January 2012, the redistricting commission held several meetings to review

                       25   available data and gather public input on local communities of interest.

                       26           19.    The redistricting commission then began the process of preparing Board District

                       27   proposals. In drawing the Board District lines, commission members relied upon census data

                       28   derived from the 2010 census and American Community Survey identifying ethnicity,

                                                                        4
OWN. LIMN 1,11116A10
                                                 TRIAL DECLARATION OF JEFFERSON CRAIN (18-cv-01865)
                              Case 3:18-cv-01865-RS Document 124 Filed 12/28/18 Page 5 of 6



                      1   households, housing, families, age, sex, and other significant socio-demographic factors in order

                      2   to identify and preserve local communities of interest.

                      3           20.      At the February 15, 2012 meeting, the commission published three draft plans for

                      4   public review and comment—Plans A, B, & C. The District received hundreds of public

                      5   comments pertaining to the draft plans and their potential impacts on LAUSD community.

                      6           21.      At the redistricting commission's February 23, 2012 meeting, five draft maps were

                      7   circulated for consideration along with 2010 census data corresponding to each proposal

                          identifying the total populations as well as citizen voting age population data ("CVAP") with

                      9   race/ethnicity. The census data is necessary to ensure compliance with the federal Voting Rights

                     10   Act and the California Voting Rights Act by preventing improper dilution of minority voting

                     11   rights. Many of the public comments received in support or opposition to the proposed plans

                     12   addressed potential impacts to particularly races, ethnicities, cultures, and local communities
     al
       i_ CO
     • Lij
      w0
                     13   within LAUSD.
      cc (J)
             ‹
      >
     • -             14           22.      The five proposed maps were labeled as Plan Av2, Plan Bv I, Plan Bv2, Plan Cv1 ,
     o >wmU
                     15   and Plan Cv2. I have the reviewed the document marked as PTX-858, which is a correct copy of
     zzo
      u- z
      u-)   2,       16   the five maps and corresponding census data tables distributed at the February 23, 2012 meeting

                     17   along with a map of LAUSD then existing Board Districts with and corresponding census data

                     18   tables that was also circulated at a redistricting commission meeting.

                     19           23.      Towards the end of the February 23, 2012 meeting, the redistricting commission

                     20   voted to approve PlanCv1 with some minor changes. The commission's recommended plan was

                     21   presented to the City. I have the reviewed the documents marked as PTX-855 and PTX-856,

                     22   which are correct copies of the commission's recommended plan as modified and its

                     23   corresponding and corresponding census data tables.

                     24           24.      In April 2012, the City's Rules, Elections and Intergovernmental Relations

                     25   Committee held a series of further meetings to review the redistricting commission's proposed

                     26   plan. Several further changes were made prior to the City Council's adoption of a final Board

                     27   District plan.

                     28

                                                                      5
Mr% phi.4 3,4 piny
                                               TRIAL DECLARATION OF JEFFERSON CRAIN (18-cv-01865)
                       Case 3:18-cv-01865-RS Document 124 Filed 12/28/18 Page 6 of 6



                1           25.     After the 2020 decennial census, LAUSD will again redraw its Board District

                2   lines. The data derived from the 2020 decennial census and American Community Survey are

                3   integral to the commission's map drawing, allowing members to see the community demographic

                4   shaping local communities of interest and ensuring compliance with the federal Voting Rights

                5   Act and California Voting Rights Act. Often the revisions to the commission's plans involved a

                6   few thousand residents or less. The public input also relies on this same data to identify strengths

                7   and weaknesses in the redistricting commission's proposals.

                8           26.     Any decrease in the accuracy of the census data undermines these public efforts to

                9   preserve local communities within LAUSD's boundaries.

               10          27.      I have personal knowledge of the facts set forth in this declaration.

               11          I declare under penalty of perjury, under the laws of the State of California and the United

               12   States, that the foregoing is true and correct.

               13          Executed December 20, 2018, in Los Angeles, California.

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                               6
MWKDSSMDAPAI
                                        TRIAL DECLARATION OF JEFFERSON CRAIN (18-cv-01865)
